Case 1:17-cv-00548-MSM-PAS Document 99 Filed 11/20/20 Page 1 of 3 PageID #: 812




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND


 DAN DIAMANT

                v.                                             C.A. No. 1:17-cv-00548-JJM-PAS

 UTGR, INC. d/b/a Twin River Casino
 and John Does, various security personnel
 Employed by Twin River Casino, as well as
 Joseph Anterni and Russell Enos, police officers
 employed by the Town of Lincoln,
 Rhode Island, and Detective Trooper
 Lawens Fevrier, Rhode Island State Police


      UTGR, INC.’S MOTION IN LIMINE TO PRECLUDE “GOLDEN RULE” AND
               CONSCIENCE OF THE COMMUNITY ARGUMENTS

        Plaintiff, Dan Diamant (“Plaintiff”), has filed a complaint against UTGR, Inc. (“UTGR”),

 the Town of Lincoln (“Town”), Town of Lincoln Police Officer Joseph Anterni and Russell Enos,

 the Rhode Island State Police, and Rhode Island State Police Trooper Lawens Fevrier (“Fevrier”).

 as result of an incident that occurred at Twin River Casino on July 2, 2016. In sum, the basis of

 plaintiff’s claim is that he was falsely imprisoned and held against his will in order to force him to

 produce identification.

        UTGR, Inc. respectfully submit this Motion in Limine for an order precluding the plaintiff

 from raising “Golden Rule” arguments – including “conscience of the community” arguments at

 trial. This Motion is based upon the grounds that such evidence is irrelevant, contrary to Rhode

 Island law, and presents a substantial danger of unfair prejudice and misleading the jury


                                            ARGUMENT

        The “Golden Rule” argument improperly asks jurors to put themselves in the shoes of a

 plaintiff when determining a verdict. Forrestal v. Magendantz, 848 F.2d 303, 309 (1st Cir. 1988).
Case 1:17-cv-00548-MSM-PAS Document 99 Filed 11/20/20 Page 2 of 3 PageID #: 813




 Golden Rule arguments are not permitted a trial because they “encourage[] the jury to depart from

 neutrality and to decide the case on the basis of personal interest and bias rather than on the evidence.”

 United States v. Moreno, 947 F.2d 7, 8 (1st Cir. 1991), quoting Forrestal, 848 F.2d at 309. A variation

 of the Golden Rule argument is one that improperly involves evoking the jurors’ fears of danger to the

 community as a result of a defendant’s conduct and improperly asks that the jury be the “conscience

 of the community” and to “send a message” with its verdict. See Dorman v. Anne Arundel Med. Ctr.,

 No. CV MJG-15-1102, 2018 WL 2431859, at *6–7 (D. Md. May 30, 2018), aff'd sub nom. Dorman v.

 Annapolis OB-GYN Assocs., P.A., 781 F. App'x 136 (4th Cir. 2019).

         However, it is well-established that the First Circuit prohibits any argument asking the jury to

 send a message, to act as the conscience of the community, or to decide a case based on personal

 interest. See Suarez Matos v. Ashford Presbyterian Cmty. Hosp., Inc., 4 F.3d 47, 51 (1st Cir. 1993) (it

 was “outrageous” for plaintiff’s counsel to tell the jury that it is the “conscience of the community”

 and that it should decide the case “with your heart, with you head, using the ordinary experience of

 life”); United States v. Aviles-Colon, 536 F.3d 1, 24 (1st Cir. 2008) (inappropriate for prosecutor to

 appeal to the jury’s emotions by linking criminal matter to violence in the community); United States

 v. Martinez-Medina, 279 F.3d 105, 118–19 (1st Cir. 2002) (appeals to the jurors to rely on their “hearts

 and minds” and their “conscience” constitute “plainly improper appeals to the jury’s emotions and role

 as the conscience of the community.”). Such arguments are inappropriate and are disfavored by Federal

 Courts because they improperly urge the jurors to “render a verdict against Defendant on the basis of

 fear for the safety of the community or fear for the safety of the jury and their families” rather than

 deciding the case on its merits. See Brooks v. Caterpillar Glob. Mining Am., LLC, No. 4:14CV-00022-

 JHM, 2017 WL 3401476, at *9 (W.D. Ky. Aug. 8, 2017), citing Strickland v. Owens Corning, 142

 F.3d 353, 358 (6th Cir. 1998) (noting that the Sixth Circuit disfavors any arguments that ask a jury to

 “send a message” or act as the “conscience of the community”).
Case 1:17-cv-00548-MSM-PAS Document 99 Filed 11/20/20 Page 3 of 3 PageID #: 814




        Because Golden Rule arguments and appeals to jurors as the “conscience of the community”

 are inappropriate, but difficult to correct even with a “curative” instruction, UTGR requests that the

 Court prohibit at the outset of trial any potential efforts by the plaintiff such impermissible “Golden

 Rule” arguments and to enter an order precluding the same

        WHEREFORE, UTGR respectfully requests that the Court enter an order precluding any

 “Golden Rule” and/or “conscience of the community” arguments.”



                                                                UTGR, Inc.,
                                                                By Its Attorney,

                                                                /s/ Paul R. Crowell
                                                                ______________________________
                                                                Paul R. Crowell, Esq. (#6904)
                                                                Engelberg & Bratcher
                                                                100 High Street, Suite 1450
                                                                Boston, MA 02110
                                                                T: 617-371-4228
                                                                paul.crowell@zurichna.com



                                  CERTIFICATE OF SERVICE

         I hereby certify that on November 20, 2020, I electronically filed the herein document via
 the ECF filing system and that a copy is available for viewing and downloading. I also hereby
 certify that I caused a copy of the herein document to be served via the ECF system to the
 registered participants as identified on the Notice of Electronic Filing (NEF)


                                                               /s/ Paul R. Crowell
                                                        Paul R. Crowell, Esq. (6904
